Case 8:20-cr-00077-CEH-TGW Document 54 Filed 10/02/20 Page 1 of 1 PageID 128




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA



v.                                             CASE NO: 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY




                           ACCEPTANCE OF GUILTY PLEA
                           AND ADJUDICATION OF GUILT
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 47), entered September 14, 2020, to which there has been no objection and

the 14 day objection period has expired, the plea of guilty of Defendant Jose Ismael

Irizarry is now accepted and Defendant Irizarry is adjudged guilty of Counts One through

Nineteen of the Indictment.

      Sentencing is scheduled for December 17, 2020 at 11:00 AM before the

undersigned.

      DONE and ORDERED in Tampa, Florida this 2nd day of October 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
